KeewiN, J.
(dissenting in part). I dissent from so much of the opinion of the majority of the court as holds that the order of the court below was an attempt by one circuit court to restrain another circuit court. . The order here was against a party, not against the court. That a party may be restrained from prosecuting an action has been repeatedly held by this and other courts, and is the settled law of this state. Akerly v. Vilas, 15 Wis. 401; Hadfield v. Bartlett, 66 Wis. 634, 29 N. W. 639. See, also, 7 Ruling Case Law, 1070; 14 id. 408; 1 High, Injunctions (3d ed.) §45 et seq.; 1 Joyce, Injunctions, § 544a; Crowns v. Forest L. Co. 102 Wis. 97, 78 N. W. 433; Boring v. Ott, 138 Wis. 260, 119 N. W. 865; Batch v. Beach, 119 Wis. 77, 95 N. W. 132; Zohrlaut v. Mengelberg, 158 Wis. 392, 148 N. W. 314, 149 N. W. 280.
I also dissent from the holding, or intimation, in the majority opinion to the effect that the remedy in the instant *122case was by application to this court under its superintending control.
I therefore think the order should be affirmed.
Vinje and EschweileR, JJ. We concur in the foregoing dissenting opinion of Justice KeewiN.